O’BRIEN, Judge
(concurring).
I concur in the result reached by Judge Russell in this case affirming the judgment as to both defendants. I cannot agree with the statement that the defendant, Phelps, did not waive his right to be present at all times during his trial. It is plain to me that under the ruling in Illinois v. Allen, 397 U.S. 337, 90 S.Ct. 1057, 25 L.Ed.2d 353, that defendant did waive his privilege of personally confronting the witnesses by consent, or by his own misconduct. He willfully absented himself from the courtroom and I am of the opinion that the trial judge was under no compulsion to force him to attend the proceedings under the circumstances set forth in this record. The defendant in Allen, supra, was removed from the courtroom and the trial proceedings held in his absence. No such circumstance exists in this case. In discussing that problem the Allen court had this to say:
“ . . . But our courts palladiums of liberty as they are, cannot be treated disrespectfully with impunity. Nor can the accused be permitted by his disruptive conduct indefinitely to avoid being tried on the charges brought against him. It would degrade our country and our judicial system to permit our courts to be bullied, insulted, and humiliated and their orderly progress thwarted and obstructed by defendants brought before them charged with crimes.” .
There was no act of the trial judge in this case which prevented the defendant from being present during the entire course of this trial. As stated by Justice Brennan in his concurring opinion in Allen, supra, quoting from Diaz v. United States, 223 U.S. 442, 457-458, 32 S.Ct. 250, 254-255, 56 L.Ed. 500, citing Falk v. United States, 15 App.D.C. 446 (1899) :
“It does not seem to us to be consonant with the dictates of common sense that an accused person * * * should be at liberty, whenever he pleased, * * * to break up a trial already commenced. The practical result of such a proposition, if allowed to be law, would be to prevent any trial whatever until the accused person himself should be pleased to permit it * * * This would be a travesty of justice which could not be *602tolerated * * * [W]e do not think that any rule of law or constitutional principle leads us to any conclusion that would be so disastrous as well to the administration of justice as to the true interests of civil liberty.
* * * * * *
The question is one of broad public policy, whether an accused person, placed upon trial for crime and protected by all the safeguards with which the humanity of our present criminal law sedulously surrounds him, can with impunity defy the processes of that law, paralyze the proceedings of courts and juries and turn them into a solemn farce, and ultimately compel society, for its own safety, to restrict the operation of the principle of personal liberty. Neither in criminal nor in civil cases will the law allow a person to take advantage of his own wrong.”